Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 5-6, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al (US 10,879,471 B2)(“Miyake”)
               Miyake discloses a compound which contains nitrogen , the compound Formula 1 ( column 2) in which Ar.sub.1 and Ar.sub.2 ae each independently substituted or unsubstituted aryl group of 6-30 carbon atoms or substituted or unsubstituted heteraryl group having 2 to 30 ring carbon atoms , L1 is substituted or unsubstituted arylene having 6 to 30 ring carbon atoms or substituted or unsubstituted heteroarylene group having 2 to 30 carbon atoms, Ar.sub.3 may be substituted or unsubstituted pheny group or naphyl group or phenanthryl group , L1 may be substituted or unsubstituted phenylene group, substituted or unsubstituted divalent biphenyl group, or dibenzothiophenylene  (col. 2, lines 1-60).  Formula 1 of Miyake corresponds to Chemical formula (1) of  claim 1.  
            Re claim 5:  Miyake discloses Ar.sub.3 may be phenyl (col. 2, lines 21-24), which corresponds to the first group in  claim 5.
            Re claim 6:  Miyake disclose A.sub.3 may be a naphthyl group (col. 2, lines 21-24).
         Re claim 9:  Miyake discloses a compound which corresponds to Ar1 and Ar2 being chosen from among the groups in claim 9, as Miyake discloses the compound 4 in column 97, which discloses a phenyl group as the group which corresponds to A2 and a group which corresponds to the first compound in the last row of claim 9 as the group in the compound disclosed by Miyake which corresponds to A1 of the compound in claim 9.
          Re claim 10:  Miyake discloses a compound which has the group corresponding to A1 as last group in the next to the last row of claim 10, and the group in the compound disclosed by Miyake corresponds to the group which is the last group in the first row of the groups in claim 10.
              Re claim 11:  Miyake discloses a compound in column 11, lines 30-45 in which the groups correspond to those of compound 9 of claim 11, as the group in which x may be O in the formula 1-3 or Miyake and the group A.sub.2 may be phenyl as stated above in the rejection of claim 1, correspond to the groups of compound 9 of claim 11.
           Re claim 12:  Miyake discloses a device with a first electrode EL1 or anode, a second electrode or cathode or second electrode EL2 and  the amine compound  disclosed by Miyake between the anode 
and the cathode (col. 53, lines 40-67 and col. 54, lines 1- 35).         
             Re claim 13:  Miyake discloses a hole transport layer formed from the amine compound disclosed by Miyake (col. 5, lines 3-23).
             Re claim 14:  Miyake discloses the device formed from the amine compound disclosed by Miyake is a electroluminescent device, as Miyake discloses an organic electroluminescent device (Abstract).
              Re claim 15:  Miyake discloses an electroluminescent device which includes the amine compound disclosed by Miyake as the organic material between the anode and cathode as Miyake discloses a device with a first electrode EL1 or anode, a second electrode or cathode or second electrode EL2 and  the amine compound  disclosed by Miyake between the anode 
and the cathode (col. 53, lines 40-67 and col. 54, lines 1- 35).         

The prior art of record not relied upon is considered relevant to applicant’s disclosure.  Jeong et al (US 2020/0303647 A1).
Jeong disclose a compound Formula 1  and Formula 2 (para. 0030) 
When Ar.sub.3 is a substituted or unsubstituted C.sub.1-C.sub.60 heteroaryl group or a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group, a1 is zero (para. 0012).  Jeong also discloses that a1 and a2 may independently be 0 (para. 0010  0012),
R.sub.1 to R.sub.6 may each independently be selected from a group represented by Formula 2, hydrogen , deuterium, a hydroxyl group, a substituted or unsubstituted C.sub.1-C.sub.60 alkyl group, a substituted or unsubstituted C.sub.2-C.sub.60 alkenyl group, a substituted or unsubstituted C.sub.2-

C.sub.60 alkynyl group, a substituted or unsubstituted C.sub.2-C.sub.60 alkoxy group, a substituted or unsubstituted C.sub.2-C.sub.10 cycloalkenyl group, a substituted or unsubstituted C.sub.2-C.sub.60 aryll group, a substituted or unsubstituted C.sub.2-C.sub.60 heteroaryl group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group,  a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group (para. 0013).
And    when a1 is 0, L.sub.1 is a single bond (para. 0010).  When a1 is zero, Formula 1 satisfies the limitations of the present claim 1.

                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895